PER CURIAM.
This is a motion for an appeal from a judgment dismissing appellant’s complaint to recover $500 for nursing services and other minor items. Appellant and appellee were partners in conducting a nursing home. Appellant alleged that the p'arties had orally agreed to do night nursing regularly; that appellee had refused to do so; that appellant had performed appellee’s duties in her stead; and that the reasonable value of the services was $500.
In our opinion the complaint was properly dismissed because: (1) In the written partnership agreement each party was to devote her entire time to the operation of the partnership business, and therefore appellant could not have had extra time in the business to sell to appellee; and (2) the alleged oral agreement was so indefinite as not to be enforceable in the manner sought.
The motion for appeal is denied and the judgment stands affirmed.